Citation Nr: 1203400	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-32 650	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's case was subsequently transferred to the Chicago, Illinois RO.

Review of the claims file reveals that the issues of entitlement to service connection for a right foot disability and entitlement to service connection for PTSD were denied by the Board in February 2006.  The Board notes that in the February 2006 decision, the issue of entitlement to service connection for a right foot disability was inadvertently listed on the title page of the decision as entitlement to service connection for a right shoulder disability.  Subsequently, in May 2006, the Board ordered that the order page of the February 2006 decision be corrected to replace the order of entitlement to service connection for a right foot disability is denied with entitlement to service connection for right shoulder disability is denied.  Although this action was taken by the Board, review of the February 2006 decision reveals that the issue of entitlement to service connection for a right foot disability rather than entitlement to service connection for a right shoulder disability was adjudicated by the Board as indicated by the findings of fact, conclusions of law, the reasons and bases, and the order issued.  As such, the Board notes that the February 2006 Board decision as modified by the May 2006 Board order does not represent appellate consideration of the issue of entitlement to service connection for a right shoulder disability.

The Board notes that the reopened claim with regard to PTSD has been recharacterized to reflect the requirements of Clemons v. Shinseki, 23 Vet App 1 (2009).  As the record reflects psychiatric findings of depression, in addition to PTSD, the Veteran's claim is recharacterized above as entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression. 

The issues of entitlement to service connection for a right foot disability, entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of this decision in May 2006 and no appeal was taken therefrom.

2.  The evidence received since the February 2006 Board decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The February 2006 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claim for service connection of PTSD, his petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act (VCAA) on the petition to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen. 

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999); Justus v. Principi, 3 Vet. App. 510 (1992). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim). 

As noted above, a claim for entitlement to service connection for PTSD was denied by the Board in a decision dated in February 2006.  The Board denied the Veteran's claim on the basis that the record contained conflicting evidence regarding whether the Veteran was diagnosed with PTSD and that the positive evidence indicating a diagnosis of PTSD was not convincing and, as such, the Veteran did not have a diagnosis of PTSD.  In addition, the Board found that even if the Veteran had a current diagnosis of PTSD, entitlement to service connection would still be denied as the Veteran's reported stressors have not been corroborated.  The Board decision was not appealed and is final.  38 U.S.C.A. § 7104.

In June 2006, the Veteran filed his current petition to reopen his claim for service connection for PTSD.  Subsequent to the February 2006 Board decision VA treatment records were received that indicate that the Veteran was noted in September 2006 to have a provisional diagnosis of PTSD by history.  In addition, in a January 2008 Arthritis Residual Functional Capacity Questionnaire the Veteran was noted to be diagnosed with PTSD by a Certified Family Nurse Practitioner.

The Board notes that this evidence is new in that it was not of record at the time of the prior final denial.  In addition, this evidence is material in that it provides a diagnosis of PTSD, the primary reason for the prior final denial.  As the Court held in Shade v. Shinseki that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim, the Board finds that the new evidence, in conjunction with the evidence previously of record, raises a reasonable possibility of substantiating the claim.  As such, the claim of entitlement to service connection for PTSD is reopened.


ORDER

The claim for entitlement to service connection for posttraumatic stress disorder, is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim for entitlement to service connection for PTSD, and having recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression pursuant to Clemons v. Shinseki, 23 Vet App 1 (2009), the Board must now determine whether the reopened claim may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.  Also, prior to consideration of the Veteran's petitions to reopen claims of service connection for a right foot disability and a right shoulder disability, additional development is required.

The Board observes that in this case there has not been adequate compliance with VA's duties to notify and assist the claimant in substantiating a claim for VA benefits pursuant to the VCAA.  Specifically, the April 2006 and July 2006 VCAA notice letters provided incomplete information regarding the procedural history of the Veteran's right foot and right shoulder service connection claims.  The April 2006 notice letter indicated that the Veteran was seeking entitlement to service connection for a bilateral foot disability.  The letter did not indicate that service connection for a right foot disability had been previously denied in a February 2006 Board decision and did not identify the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  Although the July 2006 notice letter indicated that the Veteran's right shoulder disability had been previously denied because no new and material evidence was submitted, the letter did not identify the prior final denial.  As a result, corrective notice is required to prevent any prejudice to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

Review of the claims file reveals that the Veteran has received consistent treatment from the VA.  However, VA treatment records dated subsequent to September 2006 have not been obtained and associated with the claims file.  Accordingly, attempts must be made to obtain VA clinical records pertaining to the Veteran that are dated since September 2006.

A review of the claims file reveals that the Veteran was granted Social Security Disability Insurance benefits.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his acquired psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been diagnosed with PTSD and depression and the Veteran has contended that his psychiatric disability is due to his experiences during service as a prison guard.  The Veteran's DD 214 reveals that the Veteran served as a Corrections Man.  As such, the Board finds that the Veteran must be afforded a VA medical examination to determine whether the Veteran has psychiatric disability that is related to the Veteran's active service.

The Veteran has reported that he witnessed a prisoner commit suicide and that prisoners would throw human waste at the guards.  As such, on remand, the RO should contact the Veteran and ask him to provide as much additional detail as possible regarding the claimed incidents, including the exact dates, or near to exact dates, and locations.  After completing the above, the RO should forward copies of the Veteran's DD Form 214 and unit designations to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) in an attempt to obtain the Veteran's unit history from January 1979 to January 1980.  The RO should use this data in an attempt to verify the incidents, including that of the prisoner who committed suicide. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a VCAA notice letter as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability consistent with Kent, supra.  The notice letter should reflect the final denial of the claim for service connection for a right foot disability by a Board decision dated in February 2006, and that the most recent prior final denial of the claim to reopen the claim for service connection for a right shoulder disability was a June 2003 rating decision.  The notice letter should also identify the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denials.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2006.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  The RO should contact the Veteran and ask him to provide as much additional detail as possible regarding the claimed stressors while working as a prison guard including the exact dates, or near to exact dates, and locations.  The RO should advise the Veteran that it would be helpful for him to obtain and submit evidence which would serve to corroborate his account of the incidents, such as statements from other servicemen who witnessed the claimed events. 

5.  After completing the above, the RO should use all appropriate resources to develop the Veteran's claim for service connection for a psychiatric disability, to include contacting the service department and/or forwarding the relevant information, together with the Veteran's DD Form 214 and unit designations, to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) in an attempt obtain the Veteran's unit history from January 1979 to January 1980, and attempt to verify the claimed stressor of witnessing the suicide of a prisoner.

6.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found to be present.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD and/or depression, causally related to his military service.  The examiner should discuss the Veteran's claimed in-service stressor(s).  The claims file should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a. complete rationale.

7.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


